DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed July 11, 2022.  Claims 1, 2 and 5-20 remain pending in the application.  
Claims 1, 5 and 7 currently amended.  
Claim 3-4 have been canceled.
No claims are new.

Response to Arguments
Double Patenting
Applicant’s arguments, see REMARKS, filed July 11, 2022, with respect to claim 1 being rejected on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The double patenting rejections of claim 1 have been withdrawn in view of the filed Terminal Disclaimers and amendments to claim 1. 

Claim Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed July 11, 2022, with respect to claims 1-20 rejected   under 35 U.S.C. 103 as being unpatentable over Zerbe (US 6,396,329 B1) in view of Choi et al. (US 2009/0067278 A1) have been fully considered and are persuasive.  The rejection of claims 1, 2 and 5-20 under 35 U.S.C. 35 has been withdrawn in view of the filed amendments. 
                                                                                         Drawings
FIG. 6 of the drawings is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “IeqN”, “IeqN+1”, “IeqN+n” has been used to designate both the channel equalization driver circuit output current and the driver circuit output current. Paragraph [0102] discloses the driver circuit output current should be designated “IdrN”, IdrN+1”, etc.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein operating the first driver comprises: configuring the first driver to transfer, to a data line, a first amount of current representative of a first data bit of symbol in a multi-level signal” and “wherein operating the second driver comprises: configuring the second driver to transfer, from the data line, a second amount of current less than the first amount of current.” This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant recites that support for the amendments to the claims can be found throughout the Specification as filed including at least Paragraphs [0050], [0054]-[0057], [0063], [0067]-[0069], [0075]-[0077], and [0081]-[0095], as well as Figures 3-5 (see REMARKS. page 6, lines 3-8).  However, review of these paragraphs and figures fails to describe “wherein operating the first driver comprises: configuring the first driver to transfer, to a data line, a first amount of current representative of a first data bit of symbol in a multi-level signal” and “wherein operating the second driver comprises: configuring the second driver to transfer, from the data line, a second amount of current less than the first amount of current.”
Paragraph [0081] discloses, “When the equalization driver circuit 545 is a pull-up driver, each sub-circuit 505 (or circuit set 510) may provide a pre-determined amount of current to a signal at the output of the equalization driver circuit 545 (e.g., the output current of the equalization driver circuit, Ieq, may be increased by a pre-determined amount). When the equalization driver circuit 545 is a pull-down driver circuit, each sub-circuit 505 (or circuit set 510) may sink a pre-determined amount of current from a signal at the output of the equalization driver circuit 545 (e.g., the output current of the equalization driver circuit, Ieq, may be reduced by a pre-determined amount). Thus, activation of the sub-circuits 505 (and circuit sets 510) may modify the output current Ieq of the equalization driver circuit 545.” 
Paragraph [0101] discloses “each channel equalization driver circuit may be configured to provide a unique amount of current (or drive strength) to an equalized signal by modifying an output current of the channel equalization driver circuit.” 
Paragraph [0102] discloses, “Similarly, each driver circuit may be configured to provide a unique amount of current (or drive strength) to a signal by modifying an output current of the driver circuit. For example, driver circuit N + n may be configured to provide output current IdrN+n, driver circuit N + 1 may be configured to provide output current IdrN+1, and driver circuit N may be configured to provide output current IdrN.”
However, this does not describe “configuring the first driver to transfer, to a data line, a first amount of current representative of a first data bit of symbol in a multi-level signal” and “configuring the second driver to transfer, from the data line, a second amount of current less than the first amount of current” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach, “each sub-circuit of the first plurality comprising a resistive component coupled with a first voltage source via a transistor that has a late terminal coupled with the first control line,” and “each sub-circuit of the second plurality comprising a resistive component coupled with a second voltage source via a transistor that has a late terminal coupled with the second control line,” as recited in claim 8.
The prior art of record fails to teach, “reducing, by the second driver and based at least in part on the second control signal, the voltage on the data line by a second amount partway through the voltage pulse, the second amount less than the first amount,” as recited in claim 13.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631


/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633